     Case 2:21-cv-00784-DMG-MRW Document 11 Filed 03/22/21 Page 1 of 2 Page ID #:38




1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3     21550 Oxnard St. Suite 780,
      Woodland Hills, CA 91367
4
      Phone: 877-206-4741
5     Fax: 866-633-0228
6
      tfriedman@toddflaw.com
      abacon@toddflaw.com
7     Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
      TERRY FABRICANT, individually                 )     Case No.
11
      and on behalf of all others similarly         )
12    situated,                                     )       2:21-cv-00784
13    Plaintiff,                                    )
      vs.                                           )
14
      MERCHANT CAPITAL SOURCE,                      )     NOTICE OF VOLUNTARY
15    LLC, and DOES 1 through 10,                   )     DISMISSAL OF ACTION WITH
      inclusive, and each of them,                  )     PREJUDICE AS TO PLAINTIFF
16
      Defendants.                                   )     AND WITHOUT PREJUDICE AS
17                                                  )     TO THE PUTATIVE CLASS.
18
                                                    )
                                                    )
19

20    NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21    move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22    and without prejudice as to the class. No Defendant has filed either an answer or
23    a motion for summary judgment at this time, and no Court order is necessary
24    pursuant          to         the               Fed.            R.     Civ.    P.
25    Respectfully submitted this 22nd Day of March, 2021,
26
                                               By: s/Adrian R. Bacon Esq.
27
                                                    Adrian R. Bacon
28                                                Attorney for Plaintiff



                                         Notice of Dismissal - 1
     Case 2:21-cv-00784-DMG-MRW Document 11 Filed 03/22/21 Page 2 of 2 Page ID #:39




1                             CERTIFICATE OF SERVICE
2
      Filed electronically on March 22, 2021, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on March 22, 2021, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
